Title: To George Washington from Gilbert Simpson, 18 December 1774
From: Simpson, Gilbert
To: Washington, George

 
Yough a gahalay [Pa.] 
SrDecember 18, 1774  
I am ⟨mutilated⟩y Sorrey To heare your uneaseyness Concerning Mills Costing so Mutch; as it is in all Likelyhood To Bee Comple⟨te⟩ and Strong in all Branches and I Make No doubt But She Will grind With as Little Wayter as Eyther Mill Within 150 Mills of her and The Setuation wheareon she stands is in all Likelehod of Becoming a popolus plase For I am shure in My own Mind The Main Rood Will Bee Turnd Within one Quarter of a Mile of her and There is The Convenens of haveing a fine Rood To The River and Good Ford in Time of Looe Water and only one small Mile To The River and The Land Belonging To you is Most Level and Fine Meadows To Bee Maid and a Most sutable plase for Stors publick hous or Black sinth Shoops so That if at any Time Sr you or yours should incline To Send out any proper person That is Well Calculated For Buisnss With a pasel of Goods sutable To The Cuntry I Make No doubt But your profets arriseing From The Whole Might Make you an ample satisfaction in a very Fue years of Which I am Cleare in My own Mind The Mill Will Not Fail doing her part—and as To Mr youngs saying She was Seatted of your Land it Was altogether a Mistak For There is Neither part Nor parsel of her But What is on your own Land The Land of one George Smith Runs Near To her For Which Reason I agred With Smith To Take in Two acers of his Land as Near as We Could gees Joining The Mill and Marked it out: it is True She has alreydy Cost you double The Money I Ever Expect She Was To Cost and She Will Cost a Great deel More yet For which Reason as all Things ⟨Necesly⟩ Taken out of The Fire to Get Tools all other Neserys Towards The Building of her has Given Me such a years Troble and Loos of Time and hinderans ⟨mutilated⟩ of My people and hors⟨es⟩ doing Work on The plantation That in The Who⟨le⟩ I Would Not under Take The Like again for The Beest sixty Guineys That Ever Quoined But Would sooner Eat hand Mill and Morter Beten Meal all The days of Life or Such as Mils affor in This Cuntry Which is No Better For Reayly it is only Wasting Time and Gra⟨in⟩ To Goe To such Mills But Need Must so That all This trobl of Mine is Just To have The satisfac⟨tion⟩ of Eating

of Better Bread heareafter if I should Live: But Sr Concidering your Costs is Vast Extensef and Will Bee as I Make No doubt But Mony has Been very dead This year in Curculation Neither Sr do I Beleive That your orchads Bears Gold of Tree kind But The almighty God has Blest With other orchads Which has Made Gold and I hope Will Continue To do so always For all Thinks in My oppinion offer To The advantag of your or yours intrist heareafter and Sr if such gentlemen as you dont do sumthing For The Benefit of a New Cuntry as Well as your own intrest Espely heare Wheare you have an immensd and Lasting Estate it Would Bee impossable For poor Men To Set Things on Foo[t] To There presen or Futer advantage Sr all Things is Well heare as I Trust in The Great Sovren of all Things That you and all Belonging to you are and I Remain Sr your humble Ser. to Command

Gilbt Simpson

